Case 0:20-cv-62285-AHS Document 9 Entered on FLSD Docket 12/16/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 20-62285-SINGHAL

  SEAN PARKER,

                 Plaintiff,
          v.

  MANDARICH LAW GROUP, LLP, and
  LVNV FUNDING, LLC,

              Defendants.
  ____________________________________/

          DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO REMAND

        Defendants Mandarich Law Group, LLP and LVNV Funding, LLC, by and through their

 undersigned counsel, respectfully submit that they do not oppose Plaintiff’s Motion to Remand

 (D.E. 7) considering the representations contained within the Motion that “…Plaintiff himself did

 not suffer any actual damages as a result of the alleged violations, and as a result, Plaintiff sought

 only statutory damages in addition to attorneys [sic] fees and cost.”

                                        Respectfully submitted,

                                        MESSER STRICKLER, LTD.

                                By:     /s/ John M. Marees, II
                                        LAUREN M. BURNETTE, ESQUIRE
                                        FL Bar No. 0120079
                                        JOHN M. MAREES, II, ESQUIRE
                                        FL Bar No. 0069879
                                        12276 San Jose Blvd.
                                        Suite 718
                                        Jacksonville, FL 32223
                                        (904) 527-1172
                                        (904) 683-7353 (fax)
                                        lburnette@messerstrickler.com
                                        jmarees@messerstrickler.com
                                        Counsel for Defendants
Case 0:20-cv-62285-AHS Document 9 Entered on FLSD Docket 12/16/2020 Page 2 of 2




 Dated: December 16, 2020


                                CERTIFICATE OF SERVICE


        I certify that on December 16, 2020, a true copy of the foregoing document was served as

 follows:

  Via CM/ECF
  Jibrael Hindi, Esq.
  Thomas Patti, Esq.
  The Law Offices of Jibrael S. Hindi
  110 SE 6th Street, 17th Floor
  Ft. Lauderdale, FL 33301
  jibrael@jibraellaw.com
  tom@jibraellaw.com
  Attorneys for Plaintiffs


                                        MESSER STRICKLER, LTD.

                              By:       /s/ John M. Marees, II
                                        LAUREN M. BURNETTE, ESQUIRE
                                        FL Bar No. 0120079
                                        JOHN M. MAREES, II, ESQUIRE
                                        FL Bar No. 0069879
                                        12276 San Jose Blvd.
                                        Suite 718
                                        Jacksonville, FL 32223
                                        (904) 527-1172
                                        (904) 683-7353 (fax)
                                        lburnette@messerstrickler.com
                                        jmarees@messerstrickler.com
                                        Counsel for Defendants

 Dated: December 16, 2020
